Citation Nr: 1020362	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-02 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for flat 
feet.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a disability 
manifested by vision loss.

6.  Entitlement to service connection for a foot disability 
other than flat feet, including plantar fasciitis.

7.  Entitlement to an increased rating for chronic reactive 
airway disease, currently evaluated as 30 percent disabling.

8.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

9.  Entitlement to an increased rating for traumatic 
chondromalacia patella of the right knee, currently evaluated 
as 20 percent disabling.

10.  Entitlement to a rating in excess of 10 percent for 
laxity of the right knee.

11.  Entitlement to an increased rating for recurrent low 
back pain with history of muscle strain, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and R.R.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to 
April 1975 and from June 1975 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

A decision by the RO, dated in November 1996, denied the 
Veteran's claim of service connection for diabetes mellitus.  
Thereafter, in December 2003, the Veteran submitted a claim 
of service connection for diabetes mellitus and the RO 
characterized the issue as a claim to reopen in the 
October 2004 decision.  Prior to the Veteran's more recent 
claim, and effective July 9, 2001, VA amended provisions of 
38 C.F.R. § 3.309(e) pertaining to herbicide exposed 
veterans.  66 Fed. Reg. 23166 (May 8, 2001).  Under the new 
regulation, type 2 diabetes is now considered a disease for 
which service connection would be presumed for herbicide 
exposed veterans.  66 Fed. Reg. 23166, 23169 (May 8, 2001) 
(codified at 38 C.F.R. § 3.309(e)(2009)).

An intervening change in applicable law may entitle a 
claimant to receive consideration of a claim as a "new" 
claim, even though the claim is based on essentially the same 
facts as those in a previously adjudicated claim.  See Routen 
v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998); Spencer v. 
Brown, 17 F.3d 368, 372 (Fed. Cir. 1994), aff'g 4 Vet. 
App. 283, 288-89 (1993).  Promulgation of the VA regulation 
regarding service connection for type 2 diabetes mellitus 
following the prior RO decision provides a new basis of 
entitlement to the benefit.  The Board will therefore 
consider the claim as a new claim, rather than as an attempt 
to reopen a previously denied claim.

As detailed in the decision section, a claim of service 
connection for flat feet was previously denied in October 
1999.  At that time, the Veteran specifically claimed the 
disability as flat feet and only that disability was 
addressed.  In December 2003, the Veteran filed a claim of 
service connection for a "foot condition."  To the extent 
the Veteran's more recent foot claim pertains to flat feet, 
the Board finds that the claim on appeal is indeed subject to 
the finality of the previous decisions because it constitutes 
a claim for a disability that is identical to the disability 
that was addressed in the prior decisions.  Cf. Boggs v. 
Peake, 520 F.3d 1330 (Fed Cir. 2008) (holding that claims for 
disabilities based upon distinctly diagnosed diseases or 
injuries, such as conductive hearing loss and sensorineural 
hearing loss, must be considered separate and distinct 
claims).

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the scope of filed claims.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that a 
claim is not limited to the diagnosis identified by the 
Veteran.  More precisely, a claim is for a disability that 
may reasonably be encompassed by several factors including:  
(1) the claimant's description of the claim; (2) the symptoms 
the claimant describes; and (3) the information the claimant 
submits or that [VA] obtains in support of the claim.  Id. at 
5.  In the Veteran's case, he identified his claimed 
disability generally as a foot condition.  VA treatment 
records associated with the claims file generally show 
treatment for plantar fasciitis.  Plantar fasciitis appears 
to be a distinct foot disability in the context of Boggs.  
Additionally, Clemons appears to apply in this case as 
plantar fasciitis is encompassed by the Veteran's foot claim.  
In consideration of the procedural history and facts related 
to this claim, the Board finds that an issue of entitlement 
to service connection for a foot disability other than flat 
feet, including plantar fasciitis is before the Board and is 
therefore listed separate from the flat feet claim on the 
title page.

In the October 2004 decision, the RO denied a claim for an 
increased rating for traumatic chondromalacia patella of the 
right knee and continued the previously assigned 20 percent 
rating for that disability.  During the pendency of the 
appeal, the RO granted a separate 10 percent rating for 
laxity of the right knee associated with traumatic 
chondromalacia patella.  The effective date of the 10 percent 
rating was set to March 24, 2008.  Because the Veteran has 
effectively appealed for a higher rating for all of the 
disabling effects of his service-connected right knee 
disability, the Board finds that the issue of entitlement to 
a rating in excess of 10 percent for laxity of the right knee 
is on appeal.

In September 2009, the Veteran testified at a hearing before 
the Board.  At the hearing, the Veteran submitted additional 
evidence to the Board.  The Veteran waived review of the 
newly submitted evidence by the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2009).  
Thus, the Board will consider such evidence in the 
adjudication of this appeal.

(The decision below addresses the claims for an increased 
rating for chronic reactive airway disease, hypertension, and 
traumatic chondromalacia patella of the right knee, as well 
as the petitions to reopen previously denied claims of 
service connection for hearing loss, PTSD, and flat feet.  
The underlying claims of service connection for hearing loss 
and PTSD are the subject of a remand that follows the 
decision below along with the remaining claims on appeal.)


FINDINGS OF FACT

1.  By an April 1993 rating decision, the RO denied a claim 
of service connection for hearing loss.  The Veteran did not 
appeal the decision.

2.  Evidence received since the RO's April 1993 decision 
relates to unestablished facts necessary to substantiate the 
hearing loss claim and it raises a reasonable possibility of 
substantiating the underlying claim.

3.  By an October 1999 rating decision, the RO denied a claim 
of service connection for PTSD.  The Veteran did not appeal 
the decision.

4.  Evidence received since the RO's October 1999 decision 
relates to unestablished facts necessary to substantiate the 
PTSD claim and it raises a reasonable possibility of 
substantiating the underlying claim.

5.  By an October 1999 rating decision, the RO denied a claim 
of service connection for flat feet.  The Veteran did not 
appeal the decision.

6.  Evidence received since the RO's October 1999 decision 
does not, by itself or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the flat feet claim; nor does it raise a 
reasonable possibility of substantiating the claim.

7.  PFT results associated with the Veteran's service-
connected chronic reactive airway disease have yielded no 
worse than a FEV-1 of 69.8 percent, a FEV-1/FVC of 87.5 
percent, and a DLCO (SB) of 95.1 percent of the predicted 
value; cardiorespiratory limit associated with maximum oxygen 
consumption, pulmonary hypertension, cor pulmonale, right 
ventricular hypertrophy, respiratory failure, need for 
outpatient oxygen therapy, need for intermittent or daily use 
of systemic corticosteroids, at least monthly visits to a 
physician for care of exacerbations, or more than one attack 
per week with episodes of respiratory failure have not been 
shown.

8.  The Veteran's service-connected hypertension has not been 
manifested by readings of diastolic blood pressure of 
predominantly 110 or more, or systolic blood pressure of 
predominantly 200 or more.

9.  The Veteran's service-connected traumatic chondromalacia 
patella of the right knee has been manifested by painful 
motion and swelling.  Functional loss has equated to flexion 
to no worse than 90 degrees with full extension.


CONCLUSIONS OF LAW

1.  The April 1993 RO decision, which denied the Veteran's 
claim of service connection for hearing loss, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1992).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for hearing 
loss has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

3.  The October 1999 RO decision, which denied the Veteran's 
claim of service connection for PTSD, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

4.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for PTSD has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

5.  The October 1999 RO decision, which denied the Veteran's 
claim of service connection for flat feet, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).

6.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for flat feet 
has not been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

7.  The criteria for a rating in excess of 30 percent for 
service-connected chronic reactive airway disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.96, 4.97, Diagnostic 
Codes 6600, 6602 (2009).

8.  The criteria for a rating in excess of 10 percent for 
service-connected hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2009).

9.  The criteria for a rating in excess of 20 percent for 
service-connected traumatic chondromalacia patella of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision has been accomplished as to the three claims to 
reopen and the claims for an increased rating for chronic 
reactive airway disease, hypertension, and traumatic 
chondromalacia patella of the right knee.  Through March 2004 
and January 2008 notice letters, the RO notified the Veteran 
and his representative of the information and evidence needed 
to substantiate the Veteran's underlying claims of service 
connection for hearing loss, PTSD, and flat feet.  The 
letters told the Veteran that new and material evidence was 
needed to reopen the previously denied service connection 
claims.  New and material evidence was defined and the 
Veteran was told when and why the claims were previously 
denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
letters also notified the Veteran that the evidence should 
show an increase in severity of his service-connected chronic 
reactive airway disease, hypertension, and traumatic 
chondromalacia patella of the right knee, in order to 
substantiate those claims.  The January 2008 notice letter 
provided the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claims, the claims were properly 
re-adjudicated in June 2009, which followed the January 2008 
notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).

The Board also finds that the March 2004 and January 2008 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the Veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters asked the Veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disabilities.  Consequently, a remand of these 
issues for further notification of how to substantiate the 
claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with these 
issues on appeal.  The Veteran's service treatment and 
personnel records have been obtained and associated with the 
claims file, as have treatment records from the VA Medical 
Center (VAMC) in San Diego, California.  The RO also 
requested and obtained records from the Social Security 
Administration (SSA) that were created in connection with the 
Veteran's claim for SSA disability benefits.  Moreover, as 
noted in the introduction, the Veteran was afforded a hearing 
before the Board in September 2009, the transcript of which 
is of record.  

In addition, the Veteran was provided multiple VA 
examinations in connection with his claims, the reports of 
which are of record.  The reports contain sufficient evidence 
by which to evaluate the Veteran's chronic reactive airway 
disease, hypertension, and traumatic chondromalacia patella 
of the right knee in the context of the rating criteria.  The 
Board notes that the duty to provide an examination does not 
apply to a claim to reopen a finally adjudicated claim 
without the submission or receipt of new and material 
evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed in 
detail in the analysis section, the Veteran's flat feet claim 
has not been reopened; thus, an examination was not required.  
Therefore, VA has properly assisted the Veteran in obtaining 
any relevant evidence.

II. Analysis

A. Petitions to Reopen Previously Denied Service Connection 
Claims

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

The Veteran contends that service connection is warranted for 
bilateral hearing loss, PTSD, and flat feet.  He filed 
service connection claims for these disabilities at earlier 
dates and the claims were denied by the RO.  The Veteran is 
petitioning to reopen the three previously denied claims.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  
The definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  For purposes of the new and material analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Hearing Loss

The Veteran originally filed an application for benefits 
that, in part, included a claim of service connection for 
hearing loss in March 1992.  By an April 1993 rating 
decision, the RO denied the claim.  The Veteran was notified 
of the decision by a letter dated in May 1993.  He did not 
appeal the decision and it became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1992).  In 
December 2003, the Veteran filed a petition to reopen the 
claim of service connection for hearing loss.

The evidence of record at the time of the April 1993 decision 
included:  service treatment records; multiple VA examination 
reports, including an audiological examination report, dated 
in August 1992; and an application for benefits from the 
Veteran.

The evidence previously of record included service treatment 
records documenting several hearing examinations during 
service that were not reflective of hearing loss.  The 
Veteran was treated on multiple occasions for right ear pain 
with accompanying diagnoses of otitis media and otitis 
externa.  At an August 1992 VA audiological examination, the 
Veteran reported a five to ten-year history of hearing 
difficulty.  He stated that he had general military noise 
exposure for twenty years but nothing specific.  Audiometric 
testing at the examination did not reflect hearing impairment 
for VA purposes.  See 38 C.F.R. § 3.385 (2009).  However, the 
examiner provided a diagnosis of "borderline" sensorineural 
hearing loss based on the results of the examination.  A 
separate general VA examination in August 1992 revealed that 
the Veteran's ears were unremarkable.

In denying the claim in April 1993, the RO found that the 
Veteran had hearing within normal limits for VA purposes both 
during and after service.  The RO determined that there was 
no basis for establishing service connection for hearing 
loss.

Since the April 1993 decision, a significant amount of 
evidence has been added to the claims file.  Notably, a 
November 1996 VA treatment record includes a complaint of 
hearing loss.  In December 1996, the Veteran reported 
decreased hearing and it was noted that he had "subjective" 
hearing loss.  In March 1999, the Veteran was treated for 
otitis media in the right ear.  At his hearing, the Veteran 
testified to being exposed to loud noise during service, 
primarily from gun fire from five-inch gun mounts and noise 
from the flight deck of two aircraft carriers-the U.S.S. 
Saratoga and the U.S.S. Ranger.

The Board finds that the identified treatment records in 
conjunction with the Veteran's hearing testimony constitutes 
new and material evidence in connection with the claim of 
service connection for hearing loss.  The evidence is new 
because it was not previously before VA decision makers.  It 
is also material because it is supporting evidence of the 
current disability element and the in-service "injury" 
element of a service connection claim.  The evidence is not 
dispositive as to whether the Veteran has hearing impairment 
for VA purposes, but given that he was considered to have 
"borderline" hearing loss in 1992, any worsening that 
subsequently occurred may result in a definitive diagnosis of 
hearing loss.  A lack of hearing loss was a primary reason 
the RO denied the claim in April 1993.  Moreover, the 
Veteran's identification of possible sources of loud noise 
exposure is significant because at the time of the prior 
decision, it was unclear to what in-service noise exposure 
the Veteran was alleging his hearing loss was related.  This 
type of evidence relates to unestablished facts necessary to 
substantiate the claim and it raises a reasonable possibility 
of substantiating the claim.

Accordingly, the claim of service connection for hearing loss 
is reopened with the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board will 
address the underlying claim of service connection in the 
remand section following the decision.

PTSD

The Veteran originally filed a claim of service connection 
for PTSD in December 1998.  By an October 1999 rating 
decision, the RO denied the claim.  The Veteran was notified 
of the decision by a letter dated in November 1999.  He did 
not appeal the decision and it became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).  In 
December 2003, the Veteran filed a petition to reopen the 
claim of service connection for PTSD.

The evidence of record at the time of the October 1999 
decision included:  service treatment and personnel records; 
multiple VA examination reports, including a July 1999 
psychiatric examination report; treatment records from the 
San Diego VAMC, dated from July 1996 to May 1999; treatment 
records from the Naval Medical Center in San Diego, dated 
from December 1993 to January 1996; and an application for 
benefits and statements from the Veteran.

The evidence previously of record included service treatment 
records that did not contain a diagnosis for any psychiatric 
disability or treatment for any possible symptoms.  At his 
January 1992 separation examination, the Veteran reported 
having excessive worry that had resolved.  The Veteran was 
first seen for psychiatric problems at the San Diego VAMC in 
April 1998.  A VA psychologist provided diagnoses of major 
depressive disorder, PTSD, and obsessive compulsive disorder 
was to be ruled out.  The psychologist appeared to relate the 
Veteran's PTSD to a combat-related accident in Vietnam.  An 
account by the Veteran indicated that he witnessed the death 
of seven fellow sailors when a boat was fired on during an 
operation.  Additionally, it was indicated that the Veteran 
experienced a stressful incident when he was injured after 
falling through a hatch in 1982.  VA treatment records in 
June and July 1998 also show a diagnosis of PTSD.

In July 1999, the Veteran underwent VA psychiatric 
examination in connection with the claim.  He reported four 
possible stressors:  a 1975 collision between an oiler and 
the U.S.S. Saratoga, of which he was aboard; the hatch 
incident in 1982; stressful incidents aboard river patrol 
boats while serving in Vietnam; and some body bag work.  The 
examiner diagnosed the Veteran with major depressive disorder 
and alcohol abuse in remission.  The examiner stated that the 
Veteran presented elements of PTSD but that the case was not 
compelling and he did not provide a diagnosis of PTSD.  
Despite the previously identified VA treatment records 
containing a diagnosis of PTSD, the examiner noted that he 
could not find any reference to PTSD in the Veteran's 
records.

In denying the claim in October 1999, the RO found that the 
Veteran did not have a clear diagnosis of PTSD.  The RO 
acknowledged the treatment records referring to PTSD but 
appeared to rely on the July 1999 VA psychiatric examination.  
In regards to the alleged stressors, the RO conceded that the 
1982 hatch incident was documented in the service records but 
that the other stressors could not be confirmed.

Since the October 1999 decision, a significant amount of 
evidence has been added to the claims file.  Notably, the 
Veteran has submitted letters from a VA psychiatrist, Dr. 
W.G., dated in November 2003 and January 2005.  Dr. W.G. 
stated that the Veteran has prolonged combat-related PTSD.  
Dr. W.G. also stated that the Veteran had been treated for 
PTSD for several years.  A May 2004 VA psychiatric 
examination has also been added to the record.  The examiner 
found that the Veteran did not meet the criteria for a 
diagnosis of PTSD, including the criterion regarding the 
existence of a stressor.

The Board finds that the letters from Dr. W.G. constitute new 
and material evidence in connection with the claim of service 
connection for PTSD.  The evidence is new because it was not 
previously before VA decision makers.  It is also material 
because it is supporting evidence of the current disability 
element of a service connection claim.  A lack of a clear 
diagnosis of PTSD was a primary reason the RO denied the 
claim in October 1999.  The evidence is not dispositive as to 
whether the Veteran has PTSD, particularly given the 
information in the May 2004 VA examination report.  However, 
the letters from Dr. W.G. tend to support the notion.  This 
type of evidence relates to an unestablished fact necessary 
to substantiate the claim and it raises a reasonable 
possibility of substantiating the claim.

Accordingly, the claim of service connection for PTSD is 
reopened with the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board will 
address the underlying claim of service connection in the 
remand section following the decision.

Flat Feet

The Veteran originally filed a claim of service connection 
for flat feet in December 1998.  By an October 1999 rating 
decision, the RO denied the claim.  The Veteran was notified 
of the decision by a letter dated in November 1999.  He did 
not appeal the decision and it became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).  In 
December 2003, the Veteran filed a claim of service 
connection for a "foot condition."  Although he did not 
specifically refer to flat feet, as noted in the 
introduction, the Board has interpreted the filing to consist 
of, in part, a petition to reopen the claim of service 
connection for flat feet.

The evidence of record at the time of the October 1999 
decision included:  service treatment and personnel records; 
multiple VA examination reports, including a July 1999 spine 
examination report that also addressed flat feet; treatment 
records from the San Diego VAMC, dated from July 1996 to May 
1999; treatment records from the Naval Medical Center in San 
Diego, dated from December 1993 to January 1996; and an 
application for benefits and statements from the Veteran.

The evidence previously of record included service treatment 
records that contained an October 1971 entrance examination.  
That examination revealed that the Veteran had second-degree 
pes planus and it was noted by the examiner.  The Veteran 
underwent another entrance examination in June 1975 that was 
conducted in connection with his second period of active 
service.  The examiner noted that the Veteran had moderate 
pes planus and the Veteran reported that he had no foot 
trouble.  The only other reference to flat feet in the 
Veteran's service treatment records is in a November 1980 
periodic examination report that contains a diagnosis of 
moderate pes planus.  The Veteran's January 1992 separation 
examination was normal in regards to the feet.

Post-service VA treatment records that were previously 
included in the record documented that the Veteran was 
treated for arch pain and decreased sensation in the feet in 
1998.  Plantar fasciitis was identified at that time.  A July 
1999 VA spine examination also addressed the Veteran's feet.  
The examiner diagnosed the Veteran with bilateral flat feet 
without pronation.  The examiner did not comment on the 
origin of the Veteran's flat feet.

In denying the claim in October 1999, the RO acknowledged 
that the Veteran had flat feet, but that the disability pre-
existed his military service.  The RO determined that there 
was no evidence that the pre-existing disability permanently 
worsened as a result the Veteran's military service.  Service 
connection was denied for flat feet on the basis of no in-
service aggravation.  In light of the primary reason for the 
denial of the claim in October 1999, the Veteran could reopen 
the claim with the submission of new and material evidence 
that, among other things, shows that his pre-existing flat 
feet were aggravated by either of his periods of active 
military service.  See 38 C.F.R. § 3.306 (2009).

Since the October 1999 RO decision, the new evidence that has 
been added to the record includes:  multiple VA examination 
reports, including a May 2004 diabetes mellitus examination 
report that also addressed the feet; treatment records from 
the San Diego VAMC, dated from October 2002 to December 2008; 
records from SSA; research concerning the U.S.S. L. Y. Spear; 
records from the Veteran's employer; statements from the 
Veteran; and hearing testimony provided in September 2009 by 
the Veteran, his spouse, and his brother R.R.

A review of the new evidence shows that the Veteran has 
received treatment for foot problems at the San Diego VAMC 
since at least 2003.  The records reference plantar 
fasciitis.  Additionally, the May 2004 VA examiner who 
examined the Veteran's feet provided a diagnosis of bilateral 
plantar fasciitis.  As noted in the introduction, a service 
connection claim for a foot disability other than flat feet, 
including plantar fasciitis is addressed separately in the 
remand section.  The new medical records do not contain 
evidence that specifically pertains to flat feet.  At his 
hearing, the Veteran stated that he had no arch and he 
believed his flat feet were worsening and that he was using 
orthotics for treatment.

Based on the above review, the Board finds that the newly 
submitted evidence does not constitute new and material 
evidence in connection with the Veteran's claim of service 
connection for flat feet.  Although the evidence is new 
because it was not previously before VA decision makers, the 
evidence is not material because it does not pertain to 
whether the Veteran's flat feet worsened during either period 
of active military service.  The evidence does not materially 
relate to that element of a service connection claim based on 
in-service aggravation.  The new medical records are silent 
as to flat feet and refer to foot problems related to plantar 
fasciitis.  Additionally, although the Veteran testified that 
his flat feet were worsening, whether his pre-existing flat 
feet were aggravated by active military service is the 
salient question; whether he has flat feet that have worsened 
after service is not pertinent to the claim at hand.  

The Court has held that even when the RO orders a new medical 
examination, the Board is not bound to decide the merits of 
the claim.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 461 
(2007). Thus, the Board is not required to find that the 
claim should be reopened merely because, as is the case here, 
the RO chose to assist the Veteran with a new examination in 
May 2004 when the examination itself does not represent 
material evidence.

In sum, the new evidence does not relate to an unestablished 
fact necessary to substantiate the claim of service 
connection for flat feet and it does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been submitted.  Thus, the petition to 
reopen the claim of service connection for flat feet must be 
denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As 
new and material evidence to reopen the finally disallowed 
claim has not been received, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

B. Ratings

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The Court has held that consideration 
of the appropriateness of a staged rating is required.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Chronic Reactive Airway Disease

The Veteran asserts that his service-connected chronic 
reactive airway disease has worsened.  The disability has 
been identified as asthma by his treating physicians.  The 
Veteran and his wife testified to the fact that the Veteran 
has difficulty breathing and requires inhalers to control the 
asthma.

In February 1997, when the Veteran was awarded service 
connection for chronic reactive airway disease, the 
disability was evaluated under Diagnostic Code 6600 for 
chronic bronchitis.  Since that time, the RO has also 
evaluated the disability under Diagnostic Code 6602 for 
bronchial asthma.  Although similar in nature, the two 
diagnostic codes are not identical.  In addressing the claim, 
the Board will consider the criteria set forth in each 
diagnostic code.

Diagnostic Code 6600 primarily provides for an evaluation 
based on pulmonary function test (PFT) results after the use 
of a bronchodilator.  A 30 percent rating is assigned where 
the FEV-1 (Forced Expiratory Volume in one second) is 56 to 
70 percent of the predicted value, or the FEV-1/FVC (Forced 
Vital Capacity) ratio is 56 to 70 percent, or DLCO (SB) 
(Diffusion Capacity of the Lung for Carbon Dioxide by the 
Single Breath Method) is 56 to 65 percent of the predicted 
value.  A 60 percent rating is assigned where the FEV-1 is 40 
to 55 percent predicted, or the FEV-1/FVC ratio is 40 to 
55 percent, or the DLCO (SB) is 40 to 55 percent predicted, 
or the maximum exercise capacity is 15 to 20 milliliters per 
kilogram per minute (ml/kg/min) oxygen consumption (with 
cardiorespiratory limit).  Finally, a 100 percent rating is 
assigned where the FEV-1 is less than 40 percent predicted, 
or the FEV-1/FVC ratio is less than 40 percent, or the DLCO 
(SB) is less than 40 percent predicted, or maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or where there is 
associated cor pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary hypertension (shown by 
echo or cardiac catheterization), episode(s) of acute 
respiratory failure, or a requirement of outpatient oxygen 
therapy.  38 C.F.R. § 4.97 (Diagnostic Code 6600) (2009).

Under Diagnostic Code 6602, a 30 percent rating is assigned 
where the FEV-1 is 56 to 70 percent of the predicted value, 
or the FEV-1/FVC ratio is 56 to 70 percent, or where daily 
inhalational or oral bronchodilator therapy is needed, or 
where inhalational anti-inflammatory medication is needed.  A 
60 percent rating is assigned where the FEV-1 is 40 to 55 
percent predicted, or the FEV-1/FVC ratio is 40 to 
55 percent, or where there are at least monthly visits to a 
physician for required care of exacerbations, or where 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids are needed.  Finally, a 
100 percent rating is assigned where the FEV-1 is less than 
40 percent predicted, or the FEV-1/FVC ratio is less than 
40 percent, or where there is more than one attack per week 
with episodes of respiratory failure, or daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications is required.  38 C.F.R. § 4.97 
(Diagnostic Code 6602).

(The Board notes that the Veteran has experienced symptoms 
that would be compensable under both diagnostic codes 
pertaining to chronic bronchitis and bronchial asthma.  
Nevertheless, ratings of such respiratory conditions are not 
to be combined with each other.  38 C.F.R. § 4.96 (2009).  
Thus, in this case, no more than a single evaluation is 
warranted.  The Board also notes that 38 C.F.R. § 4.96 was 
revised effective October 6, 2006.  71 Fed. Reg. 52458-60 
(Sept. 6, 2006).  The regulation changes pertained to the 
guidelines for implementing PFTs in association with 
Diagnostic Code 6600, among other diagnostic codes.  The 
revisions did not affect the criteria for evaluating lung 
conditions associated with PFTs and do not change the outcome 
of this case.  Accordingly, no further action is necessary in 
this regard.)

A review of the evidence of record associated with the file 
during the rating period for this claim reveals that the 
Veteran was afforded VA respiratory examinations in March 
2004 and February 2008.  The examiners diagnosed the Veteran 
with asthma.  Asthma is also the diagnosis for the Veteran's 
disability that has been consistently documented in the VA 
treatment records.  A PFT was conducted at both examinations.

With respect to FEV-1, the results were as followed:  93.9 
percent predicted in March 2004 and 69.8 percent in February 
2008.  These PFT results reflect that a rating in excess of 
30 percent has not been warranted for the percentage of 
predicted value of FEV-1.  These results appear to show a 
worsening in regards to the FEV-1 value during the rating 
stage.  Nevertheless, even the lowest value of 69.8 percent 
is contemplated by the 30 percent rating that is already 
assigned.  Without FEV-1 levels at 55 percent predicted value 
or worse, a higher evaluation is not warranted for the 
Veteran's respiratory disability under the FVC measurement 
under Diagnostic Code 6600 or 6602 during any stage of the 
claim process.

With respect to FEV-1/FVC, the results were:  94.5 percent 
predicted in March 2004 and 87.5 percent in February 2008.  
These PFT results reflect that a rating in excess of 30 
percent has not been warranted for the percentage of 
predicted value of FEV-1/FVC.  These results appear to show a 
worsening in regards to the FEV-1/FVC value during the rating 
stage.  Nevertheless, even the lowest value of 87.5 percent 
is not reflective of even a compensable rating.  Without FEV-
1/FVC levels at 55 percent predicted value or worse, a higher 
evaluation is not warranted for the Veteran's respiratory 
disability under the FEV-1/FVC measurement under Diagnostic 
Code 6600 or 6602 during any stage of the claim process.

In regards to DLCO (SB), the result was 95.1 percent 
predicted in March 2004.  The February 2008 examiner noted 
that there were no results for DLCO (SB) because the results 
did not meet the required protocols even after repeated 
trials.  Alternative criteria may be used if a DLCO (SB) test 
is not available when, as is the case here, an examiner 
states why the test is not valid in a particular case.  See 
38 C.F.R. § 4.96(d)(2).  Even so, the result of the March 
2004 test does not show that a compensable rating is 
warranted based on the DLCO (SB) value.  Without DLCO (SB) 
levels at 55 percent predicted value or worse, a higher 
evaluation is not warranted for the Veteran's respiratory 
disability under the DLCO (SB) measurement under Diagnostic 
Code 6600 during any stage of the claim process.  DLCO (SB) 
is not utilized when considering Diagnostic Code 6602.

Evaluating the disability by PFTs under Diagnostic Code 6600 
is required because none of the exceptions that would allow 
for the evaluation of the disability under other methods are 
evident in the record.  That is, a maximum exercise capacity 
test of 20 ml/kg/min or less is not of record.  Additionally, 
the VA examination reports and treatment records do not 
reflect that the Veteran has had pulmonary hypertension, cor 
pulmonale, right ventricular hypertrophy, episodes of 
respiratory failure, or required outpatient oxygen therapy.  
See 38 C.F.R. § 4.96(d)(1).

In regards to the additional criteria applicable to asthma, 
the VA examination reports and treatment records show that 
the Veteran's disability has been treated with multiple 
inhalational medications requiring daily use.  This type of 
treatment is contemplated by a 30 percent rating.  See 
38 C.F.R. § 4.97 (Diagnostic Code 6602).  The type of 
treatment that is required for a higher rating has not been 
shown.  The Veteran's asthma has not necessitated 
intermittent or daily use of systemic corticosteroids.  
Although the Veteran's VA medication list shows that he has 
been prescribed mometasone furoate, he administers the 
medication by inhalation rather than orally or parenterally.  
Additionally, the Veteran has not required at least monthly 
visits to a physician for care of exacerbations.  Most 
recently, a December 2008 VA treatment record noted that the 
Veteran need not follow up in the pulmonary clinic, but only 
return as needed.  Moreover, there is no indication that the 
Veteran's disability has resulted in more than one attack per 
week with episodes of respiratory failure.

In consideration of the evidence of record, the Board 
concludes that the Veteran's service connected chronic 
reactive airway disease has not resulted in a level of 
disability in excess of 30 percent.  This is so under either 
Diagnostic Code 6600 or Diagnostic Code 6602.  Thus, a rating 
in excess of 30 percent is not warranted for any time during 
the rating period.  

Hypertension

The Veteran asserts that his service-connected hypertension 
has worsened.  He testified to the fact that his average 
blood pressure is around 140/100 or 140/102.  The Veteran's 
wife stated that systolic pressure is sometimes 180 and that 
diastolic pressure is 115 or 120.

The Veteran's service-connected hypertension has been 
evaluated under Diagnostic Code 7101 for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  That diagnostic code provides for a 10 
percent rating for diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, or 
where an individual with a history of diastolic pressure 
predominantly 100 or more requires continuous medication for 
control.  A 20 percent rating is assigned for diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  A 40 percent rating is assigned 
for diastolic pressure predominantly 120 or more.  Lastly, a 
60 percent rating is assigned for diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104 (Diagnostic 
Code 7101) (2009).

(During the pendency of the appeal, the diagnostic code 
regarding hypertension was amended.  71 Fed. Reg. 52457-60 
(Sept. 6, 2006).  Effective October 6, 2006, a note was added 
after the rating criteria of Diagnostic Code 7101 concerning 
separate evaluations of hypertension and other heart 
diseases.  Because the Veteran is not service connected for 
any other heart disease, the change to the regulation is 
inapplicable to the appeal at hand.)

The evidence of record does not show that the Veteran's 
hypertension has resulted in diastolic pressure predominantly 
110 or more or systolic pressure predominantly 200 or more.  
The Veteran's blood pressure was taken at VA examinations in 
March 2004 and February 2008.  In March 2004, the readings 
were 138/90 and 136/84.  In February 2008, the blood pressure 
readings were 144/79, 132/68, and 145/82.  During the rating 
period, blood pressure readings have been regularly 
documented in the VA treatment records.  In no instance has 
systolic pressure been noted to be 200 or more (the highest 
reading was 165 in September 2008).  Diastolic pressure has 
never been noted to be even over 100 during the rating period 
(the highest was 96 in September 2005).  There was a 
diastolic pressure reading of 115 in December 2002 prior to 
the current rating period.  Even so, that reading is not 
dispositive and the lack of similar readings for the several 
years of the current rating period reflects that 115 has not 
been a predominant reading.

A March 2005 VA treatment record indicates that the Veteran 
reported having a blood pressure generally of 100/78.  This 
is lower than the 140/100 or 140/102 that he stated was his 
average at his hearing.  Even if the stated average is 
accurate, those levels are already contemplated by the 
current 10 percent rating.  Although the Veteran's wife 
stated that the diastolic pressure sometimes reached 115 or 
even 120, that level of diastolic pressure is not evident in 
the treatment records.  The Board finds the nearly 70 blood 
pressure readings of record during the rating stage that were 
read by trained clinicians to be more probative as to the 
Veteran's predominant blood pressure.  Therefore, without 
sufficient evidence that the Veteran's hypertension has 
resulted in diastolic pressure of predominantly 110 or more, 
or systolic pressure of predominantly 200 or more, a rating 
in excess of 10 percent is not warranted for hypertension for 
any time during the rating period.  See 38 C.F.R. § 4.104 
(Diagnostic Code 7101).

Traumatic Chondromalacia Patella of the Right Knee

The Veteran's service-connected traumatic chondromalacia 
patella of the right knee has been evaluated as 20 percent 
disabling under the diagnostic codes for limitation of motion 
of the knee joint.  For limitation of flexion of the leg, a 
noncompensable (zero percent) rating is warranted if flexion 
is limited to 60 degrees; a 10 percent rating is warranted if 
flexion is limited to 45 degrees; a 20 percent rating is 
warranted if flexion is limited to 30 degrees; and a 30 
percent rating is warranted if flexion is limited to 
15 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5260) (2009).  
The knee may also be rated under limitation of extension of 
the leg.  A noncompensable rating is warranted if extension 
is limited to 5 degrees; a 10 percent rating is warranted if 
extension is limited to 10 degrees; a 20 percent rating is 
warranted if extension is limited to 15 degrees; a 30 percent 
rating is warranted if extension is limited to 20 degrees; a 
40 percent rating is warranted if extension is limited to 30 
degrees; and a 50 percent rating is warranted if extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a (Diagnostic 
Code 5261).  (Full range of motion of the knee is from zero 
to 140 degrees.  38 C.F.R. § 4.71 (Plate II) (2009).)  
Separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee joint.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, (2009); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

(As noted in the introduction, a separate 10 percent rating 
has been established for laxity of the right knee associated 
with traumatic chondromalacia patella.  The Board will 
address the evaluation of that distinct manifestation in the 
remand section following the decision.  Thus, to the extent 
that the Veteran's service-connected right knee disability 
has resulted in laxity or instability, the Board will not 
address that symptom in the analysis of traumatic 
chondromalacia patella of the right knee herein.)

At his hearing, the Veteran testified that he experiences 
pain and swelling in the knee with decreased motion 
especially when active.  In March 2004 and February 2008, he 
underwent VA examination of the right knee in connection with 
the claim.  Testing conducted during the March 2004 VA 
examination showed range of motion from zero to 130 degrees 
for the right knee.  However, the examiner noted that the 
Veteran experienced pain on motion that additionally 
decreased flexion by 10 degrees.  The examiner did not 
indicate extension was additionally limited.  The examiner 
also stated that joint motion was not additionally limited by 
fatigue, weakness, lack of endurance, or repetitive use.  At 
the February 2008 VA examination, the Veteran's range of 
motion was from zero to 105 degrees.  The examiner noted that 
pain was reported from 90 to 105 degrees and that pain seemed 
to be the predominant factor contributing to the decrease 
with repetitive motion impacting the impairment.

VA treatment records dated during the rating period show 
regular treatment for complaints of right knee pain.  
However, the records do not contain the detailed measurements 
of the range of motion that are contained in the examination 
reports.  One record from March 2008 does show range of 
motion from zero to 130 degrees.

Based on the results of the VA examinations, the Veteran's 
flexion of the right knee has not been limited to a 
noncompensable level even with consideration of painful and 
repetitive motion.  See 38 C.F.R. § 4.71a (Diagnostic 
Code 5260).  Flexion was shown to be most limited at the 
February 2008 examination when it equated to 90 degrees with 
consideration of painful motion.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 204-7.  However, flexion must be 
limited to worse than 60 degrees even for a compensable 
rating to be warranted.  In regards to extension of the right 
knee, testing has shown it to be full without any additional 
functional loss as a result of painful motion or other 
factors.  Extension must be limited to worse than 5 degrees 
even for a compensable rating to be warranted.  See 38 C.F.R. 
§ 4.71a (Diagnostic Code 5261).  Because a 20 percent rating 
is currently assigned for the Veteran's traumatic 
chondromalacia patella of the right knee, the lost motion as 
a result of the disability is already contemplated by that 
rating.  Without sufficient evidence of flexion limited to 
worse than 30 degrees or extension limited to worse than 
15 degrees, a rating in excess of 20 percent is not warranted 
for painful limitation of motion.  Additionally, separate 
ratings for limitation of flexion and extension are not 
warranted.

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's chronic reactive 
airway disease, hypertension, or traumatic chondromalacia 
patella of the right knee has reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2009).  The symptoms of his 
disabilities have been accurately reflected by the schedular 
criteria.  Without sufficient evidence reflecting that the 
Veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an 
extra-schedular rating is not warranted.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the 
claims for an increased rating for chronic reactive airway 
disease, hypertension, and traumatic chondromalacia patella 
of the right knee must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claims 
for an increase, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The Veteran's claim of service connection for hearing loss is 
reopened; to this limited extent, the appeal of this issue is 
granted.

The Veteran's claim of service connection for PTSD is 
reopened; to this limited extent, the appeal of this issue is 
granted.

The petition to reopen a claim of service connection for flat 
feet is denied.

An increased rating for chronic reactive airway disease is 
denied.

An increased rating for hypertension is denied.

An increased rating for traumatic chondromalacia patella of 
the right knee is denied.


REMAND

A remand is warranted for the claim of service connection for 
hearing loss.  Given that the Board has found that the claim 
should be reopened, the AOJ must adjudicate the claim on the 
merits in the first instance.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

On remand, the Veteran should be scheduled for a VA 
audiological examination in order to address the extent and 
onset of any hearing loss.  As noted in the decision section, 
the evidence reflects that the Veteran may have hearing 
impairment for VA purposes given that he previously had 
"borderline" hearing loss and that he has indicated that 
his hearing has worsened.  See 38 C.F.R. § 3.385.  If hearing 
loss is identified on examination, a nexus opinion should be 
provided by the examiner as to whether the Veteran has any 
hearing loss that is attributable to his active military 
service.  At his hearing, the Veteran testified to being 
exposed to loud noise during service, primarily from gun fire 
from five-inch gun mounts and noise from the flight deck of 
two aircraft carriers-the U.S.S. Saratoga and the U.S.S. 
Ranger.  Additionally, the Veteran was treated for otitis 
media of the right ear in June 1976 and July 1978, and otitis 
externa of the right ear in March 1988 and August 1988.

The Veteran should also be scheduled for a VA psychiatric 
examination in connection with his claim of service 
connection for PTSD.  Previous VA examinations in July 1999 
and May 2004 failed to reveal a diagnosis of PTSD.  In 
contrast, VA treatment records document that the Veteran was 
diagnosed with PTSD as early as April 1998 and he has 
received treatment for PTSD since then primarily from VA 
psychiatrist Dr. W.G.  As recently as January 2005, Dr. W.G. 
indicated that he was treating the Veteran for "combat-
related" PTSD.  Another VA psychiatric examination that 
includes psychological testing should be conducted towards a 
view of determining whether the Veteran in fact has PTSD.  If 
PTSD is diagnosed, the examiner should also provide an 
opinion as to whether the Veteran's PTSD is related to a 
stressor or stressors experienced during active military 
service.

The Veteran has set forth varying stressors in support of his 
claim.  Most recently, at his hearing, the Veteran stated 
that one in-service stressor occurred when he had to 
participate in the recovery of a dead body when he was aboard 
the U.S.S. L.Y. Spear in 1975.  The incident reportedly 
occurred near Elizabeth City, North Carolina while the ship 
was travelling from Norfolk, Virginia, to Charleston, South 
Carolina.  Although the Veteran's brother R.R. was not aboard 
the same ship, R.R. testified that he was in the United 
States Navy at that time and learned of the incident and that 
the Veteran participated in the recovery of the body.  
According to the Veteran, another in-service stressor 
occurred when he was aboard the U.S.S. Saratoga and the ship 
collided with the U.S.S. Mississinewa in December 1975.  
Previously, the Veteran reported as a stressor an incident 
when he fell down a hatch and was injured.  This occurred in 
1982 and is documented in his service treatment records.  The 
Veteran also reported to VA psychiatrists in-service 
stressors related to combat in Vietnam.  There is no 
information in the Veteran's service records suggestive of 
combat participation.  This information concerning in-service 
stressors should be considered by the examiner when forming 
an opinion on the matter.

A remand is also warranted for the claim of service 
connection for diabetes mellitus.  As noted in the 
introduction, a liberalizing law has added type 2 diabetes 
mellitus to the list of diseases associated with veterans 
exposed to herbicide agents.  Given that the claim should be 
taken as a new claim rather than a claim to reopen, the AOJ 
must adjudicate the claim on the merits in the first 
instance.  See Routen, 142 F.3d at 1441-42; Bernard, 4 Vet. 
App. at 393.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, such as 
type 2 diabetes mellitus, are presumed to be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of the disease during 
service, provided that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. 
§ 1116(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.309(e).  
(In this context, the term "herbicide agent" is defined as 
a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6)(i).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

The evidence of record shows that the Veteran has been 
diagnosed with diabetes mellitus and that his first period of 
active service was during the Vietnam Era.  The Veteran's 
service personnel records do not expressly reflect that he 
served in the Republic of Vietnam.  His DD-214 for that 
period of service has a box checked "no" for Indochina or 
Korean service.  However, in the course of treatment, the 
Veteran has indicated that he served in Vietnam including the 
local waterways.  On remand, the Veteran should be sent a 
letter that provides him with the opportunity to submit 
additional information detailing any service in Vietnam.  The 
AOJ should undertake the appropriate development to ascertain 
whether the Veteran served in Vietnam in accordance with M21-
1MR, Part IV, Subpart ii, ch. 2, sec. C.10.

In regards to the claim of service connection for a 
disability manifested by vision loss, the Veteran should be 
scheduled for a VA eye examination in connection with the 
claim.  He was previously examined in May 2004.  The examiner 
diagnosed the Veteran with bilateral refractive error.  At 
that time, no retinopathy was found.  Subsequent VA treatment 
records indicate that the Veteran may have diabetic 
retinopathy but the records are unclear.  This aspect of the 
Veteran's eye problems should be clarified given that it may 
have a bearing on the claim depending on the outcome of the 
diabetes mellitus claim.

The eye examiner should also provide an opinion as to whether 
the Veteran has a disability manifested by vision loss that 
is related to his active military service.  Such an opinion 
was not provided by the May 2004 examiner.  Generally, absent 
a connection to trauma, refractive error is not a disability 
for which compensation may be authorized because it is not a 
disease or injury within the meaning of applicable law.  
38 C.F.R. §§ 3.303(c), 4.9 (2009).  In the Veteran's case, he 
testified that he may have experienced trauma to the eyes 
during service.  He stated that, while performing his duties 
aboard different ships, he was exposed to various smoke and 
chemical fumes.  Additionally, the Veteran's service records 
reflect that he received treatment for problems regarding his 
eyes on several occasions.  In April 1974, he complained of 
blurred distant vision.  He was prescribed glasses and no 
history of eye disease was noted.  In November 1974, the 
Veteran was treated for something in his eye.  There had been 
no head injury but his left upper eyelid was swollen and 
almost closed.  In November 1977, the Veteran was seen 
multiple times for pain and swelling in his eyelids.  The 
Veteran's vision was generally correctable to 20/20 
bilaterally throughout his years of service.  This 
information should be considered by the examiner in forming 
an opinion.

As noted in the introduction, a service connection claim 
pertaining to the Veteran's feet distinct from the flat feet 
claim is on appeal.  In the course of the claim process, the 
RO considered the Veteran's foot disability claim only in the 
context of whether his flat feet were aggravated during 
military service.  On remand, the AOJ should consider in the 
first instance the issue of entitlement to service connection 
for a foot disability other than flat feet, including plantar 
fasciitis.  See Bernard, 4 Vet. App. at 393.  The AOJ should 
undertake any necessary development deemed necessary in 
connection with this claim.

In regards to the issue concerning laxity of the right knee, 
the Veteran's disability has been evaluated as 10 percent 
disabling since March 24, 2008.  The appropriate rating 
criteria are found in Diagnostic Code 5257 for recurrent 
subluxation or lateral instability.  That diagnostic code 
provides for a 10 percent rating for slight recurrent 
subluxation or lateral instability, a 20 percent rating for 
moderate recurrent subluxation or lateral instability, and a 
30 percent rating for severe recurrent subluxation or lateral 
instability, which is the maximum schedular rating for this 
type of disability.  38 C.F.R. § 4.71a (Diagnostic 
Code 5257).  Although instability has been evident in the 
treatment records and during a March 2008 VA examination, no 
clinician has commented on the severity of the instability, 
particularly in the context of the rating criteria.  As a 
result, the Veteran should be scheduled for a VA examination 
of his right knee in order to have a medical professional 
examine the Veteran and comment on whether he has instability 
that is slight, moderate, or severe.

With respect to the issue of entitlement to an increased 
rating for recurrent low back pain with history of muscle 
strain, currently evaluated as 20 percent disabling, the 
Board finds that another VA examination of the spine is 
warranted.  The Veteran's disability is evaluated, in part, 
on limitation of motion of the thoracolumbar spine.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5237).  The Veteran 
underwent VA examination in connection with the claim in 
March 2004 and February 2008.  Both examiners measured 
flexion to 50 degrees.  A 40 percent rating is warranted when 
flexion of the thoracolumbar spine is limited to 30 degrees 
or less.  Although the Veteran could flex to 50 degrees, both 
examiners stated that the Veteran experienced painful motion.  
Unfortunately, it is unclear from the reports as to how much 
additional functional loss the Veteran experiences as a 
result of the painful motion.  The March 2004 examiner stated 
that the Veteran's deficit in range of motion was 
approximately 40 degrees of flexion from painful motion.  In 
this instance, it is unclear whether the examiner found that 
the Veteran could flex only to 40 degrees as a result of 
painful motion or whether 40 degrees should be subtracted 
from the 50 degrees leaving 10 degrees of flexion.  The 
appropriate rating for the Veteran's disability is dependent 
on how this information is interpreted.  At first blush, it 
would appear that 40 degrees is the appropriate measurement.  
However, based on the manner that the examiner reported 
limitation of motion of the Veteran's right knee in a 
different section of the report, the "40 degree" statement 
could be read as a subtraction of 40 degrees from the 
50 degrees of flexion.  The February 2008 examiner noted that 
the Veteran experienced pain at all ranges of motion, but the 
examiner was not specific as to the additional functional 
loss of flexion in terms of degrees that the painful motion 
entailed.  Accordingly, the Veteran should be scheduled for 
another VA spine examination in order to measure the 
Veteran's limitation of motion of the thoracolumbar spine 
with consideration of painful motion.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 204-7.

A VA spine examination is also necessary to determine whether 
the Veteran has any neurological abnormalities associated 
with his service-connected low back disability.  A note 
following the criteria for evaluating disabilities of the 
spine indicates that such abnormalities may be rated 
separately.  See 38 C.F.R. § 4.71a (Diagnostic Code 5237, 
Note 1).  The March 2004 VA examiner indicated that the 
Veteran had radiculopathy of the right lower extremity and 
that it may be associated with his recurrent low back pain 
with history of muscle strain.  In contrast, the February 
2008 VA examination report was silent as to any 
radiculopathy.  Accordingly, any associated neurological 
abnormalities should be identified by the examiner on remand.

At the Veteran's hearing, the Veteran and his wife indicated 
that the Veteran is unemployed as a result of multiple 
disabilities.  Additionally, VA records and several letters 
from physicians reflect that the Veteran is unemployable as a 
result of diabetes mellitus, hypertension, depression, 
anxiety, and PTSD.  The Court has held that, when evidence of 
unemployability is presented in cases such as this, the issue 
of whether a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
will be assigned should be handled during the determination 
of the disability ratings or the initial disability ratings 
assigned at the time disabilities are determined to be 
service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 
452-53 (2009).  In Rice, the Court found that there is no 
freestanding claim for TDIU.  Id. at 451.  Therefore, 
although a TDIU claim was separately denied by a January 2006 
rating decision, this aspect of the Veteran's claim for 
compensation benefits should be addressed on remand as part 
of all his claims.  That is, the AOJ should address whether a 
TDIU is warranted when it re-adjudicates the remaining 
issues.

The Veteran should be sent a new VCAA letter notifying him of 
the information and evidence necessary to substantiate the 
claims remaining on appeal.  This is so in light of the 
reopening of his hearing loss and PTSD claims, the 
characterization of the diabetes mellitus claim, the addition 
of the issues regarding the distinct foot disability claim 
and the separate rating for laxity of the right knee, and the 
consideration of a TDIU claim.  38 C.F.R. § 3.159(b)(1); see 
also Dingess/Hartman, 19 Vet. App. at 473.

It appears that the Veteran continues to receive regular 
treatment at the San Diego VAMC.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative.  The 
letter should notify the Veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for hearing loss, PTSD, 
diabetes mellitus, a disability 
manifested by vision loss, and a foot 
disability other than flat feet, 
including plantar fasciitis.  The letter 
should also notify the Veteran of the 
information and evidence necessary to 
substantiate a claim for an increased 
rating for laxity of the right knee and 
recurrent low back pain with history of 
muscle strain.  Moreover, the letter 
should notify the Veteran of the 
information and evidence necessary to 
substantiate a claim for a TDIU.  The 
letter should contain notice of the 
manner in which both disability ratings 
and effective dates are assigned for 
awards of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  In 
the letter, ask the Veteran to submit 
additional information detailing any 
military service that he had in the 
Republic of Vietnam.  The Veteran and his 
representative should be given an 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

2.  Obtain the Veteran's more recent 
treatment records (since December 2008) 
from the San Diego VAMC and associate the 
records with the claims folder.

3.  Undertake the appropriate development 
to ascertain whether the Veteran served 
in Vietnam in accordance with M21-1MR, 
Part IV, Subpart ii, ch. 2, sec. C.10.

4.  Schedule the Veteran for a VA 
audiological examination to determine the 
extent and onset of any hearing loss.  
(Advise the Veteran that failure to 
appear for an examination as requested, 
and without good cause, could adversely 
affect his appeal.  See 38 C.F.R. § 3.655 
(2009).)  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  All 
necessary tests and studies should be 
conducted.
The examiner should specifically indicate 
whether the Veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
a speech recognition score using the 
Maryland CNC Test of less than 94 
percent).  A detailed history of the 
Veteran's in-service and post-service 
noise exposure should be taken.  With 
respect to any diagnosed hearing loss, 
the examiner should provide an opinion, 
consistent with sound medical judgment, 
as to the medical probabilities that any 
hearing loss is related to the Veteran's 
periods of active military service, to 
include the Veteran's stated exposure to 
gun fire from five-inch gun mounts and 
noise from the flight deck of two 
aircraft carriers and the in-service 
treatment for otitis media and externa of 
the right ear.  The examiner should also 
address the possibility of post-service 
onset.  All examination results, along 
with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

5.  Schedule the Veteran for a VA 
psychiatric examination.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the designated 
examiner.  Psychological testing should 
be conducted with a view toward 
determining whether the Veteran in fact 
meets the criteria for a diagnosis of 
PTSD.  The examiner should review the 
test results, examine the Veteran, and 
provide an opinion as to whether the 
Veteran has symptomatology that meets the 
diagnostic criteria for PTSD.  If so, the 
examiner should identify the specific 
stressor(s) underlying the diagnosis, and 
should comment upon the link between the 
current symptomatology and the Veteran's 
stressor(s).  See remand section for 
stressor information.  All examination 
results, along with the complete 
rationale for the opinions provided, to 
include citation to pertinent evidence of 
record and/or medical authority, as 
appropriate, should be set forth.

6.  Schedule the Veteran for a VA eye 
examination.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  All 
necessary tests and studies should be 
conducted.  The examiner should identify 
the Veteran's eye disabilities, including 
a determination of whether he has 
diabetic retinopathy.  The examiner 
should provide an opinion, consistent 
with sound medical judgment, as to the 
medical probabilities that any eye 
disability is related to the Veteran's 
active military service.  The Veteran's 
statements concerning in-service exposure 
to smoke and chemical fumes as well as 
the in-service treatment concerning the 
eye detailed in the remand section should 
be addressed.  The examiner should also 
comment on whether the Veteran has 
congenital refractive error.  All 
examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

7.  Schedule the Veteran for a VA 
examination to determine the level of 
severity of the laxity of his right knee.  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  All necessary tests 
and studies should be conducted.  The 
examiner should explicitly note whether 
the Veteran experiences any recurrent 
subluxation or lateral instability, and 
if so whether it is slight, moderate, or 
severe.  All examination results, along 
with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

8.  Schedule the Veteran for a VA 
examination of his spine.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the designated 
examiner.  All necessary tests and 
studies, including x-rays should be 
conducted.  The examiner should identify 
all of the Veteran's low back 
disabilities.  The examiner should 
comment on whether any other diagnosed 
low back disability is part and parcel or 
related to the Veteran's service-
connected recurrent low back pain with 
history of muscle strain.  The examiner 
should identify all orthopedic and 
neurological findings related to the 
service-connected disability and fully 
describe the extent and severity of those 
symptoms.  The finding should include the 
range of motion (in degrees) of the 
thoracolumbar spine through all planes.  
The examiner must state if there is any 
limitation of function and describe it in 
detail.  The point at which pain begins 
during tests of motion should be 
identified.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement, should be 
noted.  The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the back is used repeatedly.  All 
functional losses caused by service-
connected low back disability due to 
pain, weakness, fatigability, etc., 
should be specifically equated to 
additional degrees of motion lost beyond 
that shown clinically.  The examiner 
should identify any associated 
neurological symptoms, including those 
affecting the bowel or bladder, and 
describe the nerve(s) affected, or 
seemingly affected, by nerve root 
compression.  Each nerve affected or 
seemingly affected should be identified 
and the disability caused thereby should 
be described as equating to mild, 
moderate, moderately severe, severe 
incomplete paralysis, or complete 
paralysis.  All examination results, 
along with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

9.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.

10.  Undertake any additional development 
deemed necessary in connection with the 
claim of service connection for a foot 
disability other than flat feet, 
including plantar fasciitis.

11.  Undertake any additional development 
deemed necessary in connection with the 
TDIU issue that is considered a part of 
the Veteran's claims.  See Rice, 22 Vet. 
App. at 447.

12.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues remaining on 
appeal.  Include consideration of a TDIU 
rating.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


